office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec presp-116393-17 uilc date december to mark hulse area_counsel cc tegedc neli from john richards senior technical reviewer cc tege eb ec subject allocating deduction limitation under sec_162 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue corporation y is a tax-exempt hospital and is part of an aggregated group with corporation x a covered_health_insurance_provider both corporations x and y paid applicable_individual_remuneration to employee a the regulations under sec_162 provide that the sec_162 deduction limitation must be allocated among members of an aggregated group is remuneration paid_by corporation y otherwise deductible and taken into account for purposes of applying the deduction limitation even though corporation y is a tax-exempt_entity conclusion yes remuneration paid_by corporation y is otherwise deductible and is taken into account in applying the deduction limitation under sec_162 factual scenario for illustrative purposes for it sec_2015 taxable_year corporation x was a covered_health_insurance_provider as defined in sec_162 for corporation y was a tax-exempt_entity described in sec_501 corporations x and y were treated as a single employer under sec_414 from january to july of employee a was an employee of presp-116393-17 corporation x for the remainder of employee a was an employee of corporation y for employee a was an applicable_individual within the meaning of sec_162 for the taxable_year corporations x and y paid applicable_individual_remuneration as defined in sec_162 to employee a of dollar_figure and dollar_figure respectively employee a received no other remuneration from corporations x and y in law sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 limits the allowable deduction to dollar_figure for applicable_individual_remuneration and deferred_deduction_remuneration attributable to services performed by applicable individuals that is otherwise deductible by a covered_health_insurance_provider in taxable years beginning after date sec_162 provides that the term disqualified_taxable_year means with respect to any employer any taxable_year for which such employer is a covered_health_insurance_provider sec_162 provides that for taxable years beginning after date a covered_health_insurance_provider is any employer that is a health_insurance_issuer as defined in sec_9832 and with respect to which not less than of the gross premiums received from providing health_insurance_coverage as defined in sec_9832 are from minimum_essential_coverage as defined in sec_5000a sec_162 provides that two or more persons who are treated as a single employer under sec_414 c m or o are treated as a single employer for purposes of sec_162 sec_1_162-31 of the regulations defines an aggregated group as one or more persons treated as a single employer under sec_162 sec_162 provides that applicable_individual_remuneration air for any disqualified_taxable_year is the aggregate amount otherwise allowable as a deduction for such taxable_year for remuneration for services performed by such individual whether or not during the taxable_year but does not include any deferred_deduction_remuneration with respect to services performed during the disqualified_taxable_year sec_162 provides that deferred_deduction_remuneration ddr means remuneration which would be applicable_individual_remuneration for services performed in a disqualified_taxable_year but for the fact that the deduction for such remuneration is allowable in a subsequent taxable_year presp-116393-17 sec_162 provides that an applicable_individual with respect to any covered_health_insurance_provider for any disqualified_taxable_year is any individual i who is an officer director or employee in such taxable_year or ii who provides services for or on behalf of such covered_health_insurance_provider during such taxable_year sec_1_162-31 of the regulations provides that the total combined deduction for air and ddr attributable to services performed by an applicable_individual in a disqualified_taxable_year allowed for all members of an aggregated group that are covered health insurance providers for any taxable_year is limited to dollar_figure therefore if two or more members of an aggregated group that are covered health insurance providers may otherwise deduct air or ddr attributable to services performed by an applicable_individual in a disqualified_taxable_year the air and ddr otherwise deductible by all members of the aggregated group is combined and the deduction limitation is applied to the total amount sec_1_162-31 of the regulations provides that if the total amount of air and ddr attributable to services performed by an applicable_individual in a disqualified_taxable_year that is otherwise deductible by two or more members of an aggregated group in any taxable_year exceeds the dollar_figure deduction limit as reduced by previously deductible air or ddr if applicable the deduction limit is prorated based on the air or ddr otherwise deductible by the members of the aggregated group in the taxable_year and allocated to each member of the aggregated group the deduction limit allocated to each member of the aggregated group is determined by multiplying the deduction limit for the disqualified_taxable_year by a fraction the numerator of which is the air or ddr otherwise deductible by that member in that taxable_year that is attributable to services performed by the applicable_individual in the disqualified_taxable_year and the denominator of which is the total air or ddr otherwise deductible by all members of the aggregated group in that taxable_year that is attributable to services performed by the applicable_individual in the disqualified_taxable_year the amount of air or ddr otherwise deductible by a member of the aggregated group in excess of the portion of the deduction limit allocated to that member is not deductible in any taxable_year analysis corporation x is a covered_health_insurance_provider as defined in sec_162 pursuant to sec_162 because corporations x and y are treated as a single employer under sec_414 the two corporations are also treated as a single employer for purposes of the deduction limitation under sec_162 because corporations x and y are members of the same aggregated group the air otherwise deductible by them is aggregated for purposes of applying the sec_162 deduction limitation thus resulting in a reduced deduction limit for each corporation see sec_1_162-31 and ii neither sec_162 nor the regulations thereunder provide an exception for tax-exempt entities that are members of an aggregated group remuneration paid_by a tax-exempt presp-116393-17 entity engaged in a related or unrelated_trade_or_business is considered otherwise deductible regardless of whether the entity may use the deduction for example regardless of whether the entity has taxable_income such as unrelated_business_taxable_income against which the deduction may be taken accordingly pursuant to sec_1_162-31 because the aggregate dollar_figure air otherwise deductible by corporations x and y for exceeds the dollar_figure deduction limitation for employee a for the deduction limit is prorated and allocated to corporations x and y in proportion to the air otherwise deductible by each corporation for therefore the deduction limit that applies to the air otherwise deductible by corporation x is dollar_figure dollar_figure x dollar_figure dollar_figure and the deduction limit that applies to the air otherwise deductible by corporation y is dollar_figure dollar_figure x dollar_figure dollar_figure for the taxable_year with respect to air paid to employee a corporation x may not deduct dollar_figure of the dollar_figure of air dollar_figure - dollar_figure please call ilya enkishev at if you have any further questions
